Title: From George Washington to Meshech Weare, 30 June 1780
From: Washington, George
To: Weare, Meshech



Sir,
Ramapough [N.J.] June 30th 1780

I send Brigadier General Starke to your state, to collect and forward the drafts for your batalions, and the levies for three months to the appointed place of rendezvous. The zeal, which the state of New Hampshire has always manifested gives me the fullest confidence, that they have complied with the requisitions of The Committee of Congress in all their extent; though we have not yet heard from thence what measures have been taken. This is the time for America by one great exertion to put an end to the war; but for this purpose the necessary means must be furnished. The basis of every thing else is the completion of The Continental batalions to their full establishment. If this is not done, I think it my duty to forewarn every state, that nothing decisive can be attempted, and that this campaign like all the former must be chiefly defensive. I am sorry to observe that some of the states have taken up the business on a less extensive scale. The consequences have been represented with candor and plainness, and I hope for the honor and safety of America the representation may have the weight it deserves.

The drafts cannot be forwarded with too much expedition; but as to the Militia, under present appearance⟨s⟩ I think it adviseable to suspend the time fixed for their rendezvousing to the 25th of the next month, at which period I shall be glad they may be without fail at the place appointed; and it would be my wish, that they should come out under the command of General Starke.
I entreat Your Excellency to employ all your influence to give activity and vigor to the measures of your state. Every thing depends on the proper improvement of the present conjuncture; we have every thing to hope on one side and every thing to fear on the other. With perfect respect I have the honor to be Yr Excellency’s Most Obed. & humbl⟨e⟩ servant

Go: Washington


P.S. The suspension of the period for assembling the Militia is founded on the French fleet not being arrived; if this event should have taken place before this reaches Your Excellency the suspension is not to have effect. The Militia cannot be too soon at the place of rendezvous after the Fleet arrives.

